Citation Nr: 0730658	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 2002 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 denial letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran died in March 2004.  The appellant is the 
veteran's surviving spouse.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2004 and was buried on 
March [redacted], 2004

2.  VA received the appellant's application for payment of VA 
burial allowance in May 2004.

3.  There is no legal basis for the VA to pay for the 
veteran's burial.


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or,  (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. § 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).  This two-year time limit does not apply to 
claims for service-connected burial allowance, or for the 
cost of transporting a veteran's body to the place of burial 
when the veteran dies while "properly hospitalized", or for 
burial in a national cemetery.  38 C.F.R. § 3.1601(a).  

The appellant filed the application within two years of the 
veteran's burial.  

In this case, the death certificate shows that the veteran 
died in a hospital on March [redacted], 2004.  He was buried in a 
private cemetery on March [redacted], 2004.  The cause of death was 
blunt force trauma to the head, as a result of an automobile 
accident.  The veteran did not die of a service-connected 
disability, nor was he "properly hospitalized" by VA at the 
time of his death.  

Additionally, the criteria for payment of burial benefits 
when the veteran's death is not service-connected are not 
met.  At the time of his death, the veteran was not in 
receipt of pension or compensation, nor did he have an 
original or reopened claim pending, nor was he released from 
active military service due to a disability incurred or 
aggravated in the line of duty, and his body was not held by 
a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  As 
these criteria are not met, the appellant is not legally 
entitled to payment of burial benefits.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


